Citation Nr: 0425993	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  96-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Joan Davidson-Harger, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel




INTRODUCTION

The appellant had active military service from February 1980 
to April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which reopened the claim for service 
connection for schizophrenia and denied it on the merits.  A 
notice of disagreement was received in December 1995, within 
one year of notice of the December 1994 rating decision.  A 
statement of the case was issued in January 1996, and a 
timely substantive appeal was received in February 1996.

In August 1997, a hearing was held at the Detroit RO before 
the undersigned Acting Veterans Law Judge.  In March 1998, 
the Board issued a decision reopening this claim and then 
remanding it for additional development.  The case was again 
remanded in September 2003, and it has now returned to the 
Board for disposition.


FINDINGS OF FACT

1.  The appellant had schizophrenia prior to his entry into 
service.  This condition is not the result of disease or 
injury in service.  The appellant does not have a psychiatric 
disorder that is of service origin.

2.  Although the appellant experienced psychiatric symptoms 
during service, the underlying schizophrenic disorder did not 
increase in severity during or as a result of service.



CONCLUSION OF LAW

Schizophrenia was not aggravated by active military service, 
and service connection is therefore not warranted.  
38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 and 3.306 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Board has reviewed all the evidence of record, which 
includes, but is not limited to:  the appellant's 
contentions, including those raised at his personal hearing 
in 1997; the appellant's service medical records; VA records 
for hospitalization since 1981; the report of a 1999 VA 
examination and a 2002 addendum/opinion; private 
hospitalization and treatment records from Renaissance West, 
Henry Ford Hospital, Northville Psychiatric Hospital, Primary 
Care Center, Annapolis Hospital, Detroit Riverview Hospital, 
Mercy Hospital, Kingswood Hospital, Margaret Montgomery 
Hospital; and records from the Social Security Administration 
(which include many private hospitalization records).  
Although the Board is required to provide adequate reasons 
and bases supporting its decision, it is not required to 
discuss each and every piece of evidence in detail.  
Therefore, the Board will only summarize the evidence 
pertinent to this issue.

The initial question is whether the veteran's schizophrenia 
preexisted his period of military service.  A veteran who 
served during a period of war or during peacetime service 
after December 31, 1946, is presumed to be in sound condition 
when he entered into military service except for conditions 
noted on the entrance examination.  38 U.S.C.A. §§ 1111, 
1132.  

The appellant's entrance examination is not of record, and 
requests to the National Personnel Records Center (NPRC) have 
yielded no additional records.  See June 2004 response from 
NPRC.  The appellant's statements as to whether he disclosed 
his psychiatric history upon entry into service are 
inconsistent.  An August 1981 record from Northville Regional 
Psychiatric Hospital indicates that the appellant joined the 
service "by not revealing his past history of psychiatric 
treatment."  However, he testified that he told his 
recruiter about his psychiatric history and hospitalizations.

In light of the missing entrance examination, the Board will 
give the appellant every consideration and accord him the 
presumption of soundness.  The burden is on VA to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the appellant's psychiatric disorder both preexisted 
prior to entry into service and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  See VAOPGCPREC 3-2003; Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004).  Lack of 
aggravation is shown by establishing that there was no 
increase in severity during service or that any increase was 
due to the natural progress of the preexisting condition.  
Wagner, supra.  If this evidentiary burden is met, then the 
appellant is not entitled to service-connected benefits.

As for the first question - whether the appellant's 
schizophrenia preexisted service - there is voluminous 
evidence showing that the condition preexisted service.  The 
pre-service records show numerous hospitalizations for and 
diagnosis of paranoid schizophrenia.  The private medical 
records show initial hospitalization and diagnosis of 
paranoid schizophrenia in early 1972 at Kingswood Hospital.  
There were several other exacerbations of schizophrenia and 
hospitalization therefore before service, including 1973 and 
1977 at Kingswood Hospital, 1978 at Northville Regional 
Psychiatric Hospital, and 1979 at Henry Ford Hospital.  The 
1977 Kingswood records note additional hospitalizations had 
occurred at Herman Kiefer.  The 1978 Northville records and 
1979 Henry Ford records reference additional hospitalizations 
at Kirwood Hospital.  Therefore, there is clear and 
unmistakable medical evidence showing that the appellant's 
schizophrenic disorder preexisted service.  

As for the second question - whether the appellant's 
preexisting schizophrenia was aggravated by his period of 
active military service - the Board will examine all of the 
evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service to 
determine whether there was an increase in severity during 
service.  The appellant's service medical records show that 
he was hospitalized in March 1981 and remained hospitalized 
for approximately one month until his discharge from service.  
The diagnosis was chronic schizophrenia.  

The appellant clearly experienced psychiatric symptomatology 
during service.  The pertinent question, however, is 
basically whether he experienced a permanent increase in his 
disability due to military service and not merely whether his 
disorder became more symptomatic during military training.  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently -- 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  The determination as to whether a preexisting 
condition was aggravated by military service is a question of 
fact.  See, e.g., Verdon, 8 Vet. App. at 535.  In other 
words, simply because the appellant experienced psychiatric 
symptoms during service, this is not, in and of itself, 
tantamount to concluding there was aggravation of his 
preexisting schizophrenia disorder.  There must be clinical 
indications of an overall increase in the severity of the 
underlying condition as a whole, as contrasted to only the 
symptoms associated with it.  

The starting point for this analysis is the medical records 
for the pre-service treatment.  These records show symptoms 
such as agitation, bizarre behavior, anger, belligerence, 
fights with co-workers, incidents with the police (shooting 
out windows in an apartment), difficulty sleeping, 
restlessness, grandiosity, auditory hallucinations, paranoid 
ideations, suspiciousness, thought disturbance, poor social 
judgment, poor concentration, looseness of associations (see 
1979 records from Henry Ford Hospital for hospitalization, 
treatment, and psychological testing); confusion, 
hyperactivity, impaired speech, inappropriate grooming, 
disorientation, visual hallucinations, impaired insight and 
judgment, assaultive behavior, impaired impulse control (see 
1977 records from Kingswood Hospital); and impaired reality 
testing, incoherence, (see 1972 records from Kingswood 
Hospital).  Upon hospitalization at Kingswood in 1972, the 
appellant was in an "acute state of psychosis."  Upon 
hospitalization at Kingswood in 1977, the appellant displayed 
"significant" psychotic behavior despite high levels of 
medication.  Psychological testing in 1979 was consistent 
with active psychotic involvement. 

The appellant's service medical records show that he was 
hospitalized in March 1981 after an altercation with another 
servicemember in which he brandished a knife.  Findings 
included paranoid, suspicious, and racing thoughts, 
delusional beliefs, and impaired judgment and insight.  After 
discharge from the Naval Regional Medical Center in Oakland, 
California, on April 7, 1981, the appellant was briefly 
admitted to the VA Medical Center in Allen Park, Michigan, 
from April 11-13, 1981.  He was not acutely psychotic, and he 
was behaving appropriately.  He was not a danger to himself 
or others and was in good control of himself.  From June to 
July 1981, the appellant was hospitalized at Kingswood 
Hospital for delusions, inappropriate behavior, confusion, 
speech impairment, a formal thought disorder, suspiciousness, 
auditory hallucinations, marked impairment of insight and 
judgment, inappropriate affect, and paranoia.  In August 
1981, the appellant was hospitalized at Northville Regional 
Psychiatric Hospital for irrational behavior, poor sleeping, 
agitation, restlessness, threatening behavior, anger, 
inappropriate grooming, disorientation, and hostile and 
combative behavior.  After leaving Northville, the appellant 
went to the VA medical facilities in Allen Park and Battle 
Creek, Michigan in September 1981.  The findings were similar 
to those at Northville, with the addition of delusions, 
paranoia, and auditory hallucinations.  

The appellant has continued to experience frequent 
exacerbations of his psychiatric symptoms since 1981 and has 
been hospitalized numerous times since service.  The Board 
has reviewed all these records and has been unable to 
identify any evidence of increased severity in the underlying 
disorder.  The appellant continues to periodically exhibit 
bizarre, delusional behavior, or engage in physical 
altercations with others, or complain of auditory and/or 
visual hallucinations, prompting hospitalization.  Several 
records note that the reason for intermittent worsening of 
his psychiatric symptoms is his substance abuse.  See, e.g., 
1984 Northville Regional Psychiatric Hospital record (relapse 
of psychosis due to abusing substance; appears to be 
experiencing exacerbation of his psychosis due to non-
compliance with medication and substance abuse); 1990 
Kingswood Hospital record (use of crack cocaine probably 
precipitates some of the psychotic episodes).

Therefore, examining the manifestations of the appellant's 
schizophrenia before, during, and within the first year after 
service, there is no evidence of increased severity.  That 
is, the hospitalizations before, during, and after service 
were precipitated by similar behavior and complaints.  There 
is no evidence of increased complaints during or after 
service.  The appellant was considered psychotic before 
service, as well as during and after service.  

The Board's conclusion that the objective manifestations of 
the appellant's psychiatric disorder were no worse after 
service than before are supported by medical opinion from the 
physician that conducted a VA examination in 1999.  In 2002, 
she provided an opinion that review of the pre-service 
hospitalization records showed impairment consistent with a 
Global Assessment of Functioning (GAF) score of 30.  Such a 
score represents behavior considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  See DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  More recent hospitalization and treatment 
records show similar GAF scores.  See 1991 records from 
Margaret Montgomery Hospital (GAF 30-40).  In some instances, 
the GAF scores are better than before service.  See 
Renaissance West records dated in 1997 (GAF score 60-70), VA 
examination 1999 (GAF score 60).  The GAF scores, from a 
variety of medical providers, are further objective evidence 
that there has been no permanent increase in the severity of 
the appellant's schizophrenic disorder.

The Board notes one of the appellant's arguments as to 
aggravation is he claims he never had to take psychiatric 
medication before service to control his symptoms, but that 
he was provided medication during service and has had to take 
it ever since.  The medical records for pre-service 
hospitalization directly refute this claim.  These records 
indicate that he was not only given medications during 
hospitalizations, but that he was discharged with 
instructions to continue his medications.  The records also 
note that he often refused to take his medication between 
hospitalizations.  

The appellant argues his schizophrenia was aggravated by 
service because he was exposed to stressful situations and 
mistreated.  Based on his reported history, Edward Roberts, 
M.D., concluded in a December 1995 letter that the 
appellant's "condition was greatly exacerbated, and 
irreparable damage done to his psychiatric status by the 
military [and] [h]is condition was tremendously affected in a 
negative, destructive, and permanent way by his experience."  
Dr. Roberts further stated that "[t]he military caused [the 
appellant's] psychiatric disorder, permanent sustained 
impairment."  

In addition to the evidence discussed above concerning the 
objective manifestations of the appellant's disorder, there 
is also additional medical opinion unfavorable to the claim.  
The Medical Board during service concluded the appellant's 
schizophrenia was not aggravated by service and that the 
condition had not progressed at a rate greater than usual for 
such a disorder.  The physician that conducted the VA 
examination in 1999 reviewed the record again in April 2002 
after VA received additional evidence, much of it concerning 
hospitalizations that occurred before the appellant entered 
into service.  The physician rendered an opinion that 
although the preexisting psychiatric disorder increased in 
severity, was aggravated by the stresses of military duty, 
the aggravation was not permanently caused by the military 
service.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  The Board does not find Dr. Roberts' 
opinions to be persuasive.  Although Dr. Roberts stated that 
he reviewed military records which clearly indicated the 
appellant reported his psychiatric history upon entry into 
service, no such records exist, as discussed above.  A copy 
of the appellant's enlistment examination has never been 
located.  It is unclear, then, exactly what documents Dr. 
Roberts was referring to.  Regardless, the fact is that Dr. 
Roberts' opinion in 1997 was not based on as complete a 
record as the VA opinion from 2002.  Dr. Roberts did not 
discuss, with specificity, the manifestations of the 
appellant's psychiatric disorder before service as opposed to 
during and after service.  Dr. Roberts did not state that he 
reviewed any of the appellant's pre-service medical records.  
He also did not state that he had reviewed any of the 
appellant's post-service medical records, which is important 
since the majority of his hospitalizations have been at 
facilities other than Renaissance West.

While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
For the reasons given above, the Board concludes the 2002 
opinion by the VA examiner is more persuasive.  The VA 
opinion is in accordance with all the other evidence of 
record as to manifestations of the psychiatric disorder.  The 
VA opinion was based on a complete review of pre-service 
hospitalization records, service medical records, and post-
service hospitalization and treatment records.  The opinions 
by Dr. Roberts are not entitled to more weight merely because 
that physician has treated the veteran.  VA's benefits 
statutes and regulations do not provide any basis for the 
"treating physician rule," and, in fact, conflict with such 
a rule.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

The Board notes there is also an August 1997 letter from 
[redacted] at Renaissance West which, when examined closely, 
is not persuasive evidence.  Ms. [redacted] did not state 
that the appellant's military service aggravated his 
psychiatric condition; rather, she stated that this was the 
appellant's belief.  She also stated that the appellant's 
psychiatric disorder should have been identified upon entry 
into service and that he was not fit for military service.  
That is irrelevant to the issue at hand.

Again, the question of whether the appellant's preexisting 
psychiatric disorder was aggravated by his military service 
is a factual one - so while the Board recognizes the 
appellant's sincere belief in the merits of his claim, it 
does not have to concede that aggravation actually occurred, 
even if his treating physician chose to accept his 
statements.  These assertions must be weighed with the 
objective evidence of record.  In this case, all of the 
evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service shows 
that the appellant's preexisting schizophrenia was not 
aggravated by service.  Therefore, the Board concludes the 
preponderance of the evidence is against the claim, and there 
is no reasonable doubt that could be resolved in the 
appellant's favor.  There is not an approximate balance of 
evidence.  For the reasons discussed more fully above, the 
Board has concluded that the evidence reflecting that the 
appellant's preexisting schizophrenia was not permanently 
aggravated by his military service is more persuasive and of 
greater weight than the evidence to the contrary. 

Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via an October 2002 letter.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The 2002 letter advised the appellant what information and 
evidence was needed to substantiate the claim.  The letter 
also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case and the various 
Supplemental Statements of the Case (SSOCs) also notified the 
appellant of the information and evidence needed to 
substantiate the claim.  The Board also notes that prior to 
enactment of the VCAA, VA made efforts in this case to inform 
the appellant of what was needed to substantiate his claim.  
For example, a May 1998 letter asked for information as to 
medical treatment in an effort to be sure the evidence was 
complete.

In this case, although the VCAA notice letter that was 
provided to the appellant did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the appellant in 2002 was not 
given prior to the first AOJ adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and 
additional SSOCs were provided to the appellant, most 
recently in June 2004.  The April 2002 SSOC contained VA's 
regulation implementing the VCAA (38 C.F.R. § 3.159).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  He was given ample time to respond to each 
letter (the Board notes his attorney indicated in February or 
March 2004 that there was no additional evidence to submit).  
For these reasons, to decide the appeal would not be 
prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for appellants' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained or 
properly requested all VA and private evidence identified by 
the appellant.  Several attempts were made to obtain 
additional service medical records, but no records are 
available.  Some VA facilities have responded that no records 
could be found (i.e., Battle Creek and Oakland).  The Board 
notes the notation in the April 1981 VA hospitalization 
records that the appellant had just been released from 30 
days of hospitalization at the VA facility in Oakland was 
clearly incorrect.  He was released from the Naval medical 
facility in Oakland and three days later reported to the VA 
facility.  There are notations in the file that there is no 
VA hospital in Oakland, only an outpatient clinic, and the 
appellant has not been seen at that clinic.  The Board is not 
aware of a basis for speculating that any other relevant VA 
or private treatment records exist that have not been 
obtained.  VA also provided the appellant a VA examination 
and solicited medical opinion as to aggravation of his 
psychiatric disorder. 

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Entitlement to service connection for schizophrenia is 
denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



